PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TAMMY STEELMAN,                       
               Plaintiff-Appellant,
                v.
                                                No. 06-1007
MICHELLE HIRSCH, d/b/a Hair of the
Dog,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                         (CA-04-204-1)

                     Argued: October 27, 2006

                     Decided: January 10, 2007

Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Duncan joined. Judge Gregory wrote an opinion con-
curring in the judgment.


                            COUNSEL

ARGUED: Linda Vespereny, LAW OFFICES OF GLEN C.
SHULTS, Asheville, North Carolina, for Appellant. Earl Thomison
Holman, ADAMS, HENDON, CARSON, CROW & SAENGER,
P.A., Asheville, North Carolina, for Appellee. ON BRIEF: Glen
Coile Shults, Jr., Asheville, North Carolina, for Appellant.
2                        STEELMAN v. HIRSCH
                              OPINION

WILKINSON, Circuit Judge:

   The parties in this case were romantic partners who exchanged
vows, lived together, and worked side by side in a dog-grooming
business known as "Hair of the Dog" in Asheville, North Carolina.
The defendant, Michelle Hirsch, and the plaintiff, Tammy Steelman,
supported themselves from the business’ proceeds. They anticipated
spending their lives together, but when the romantic relationship
ended, the professional relationship collapsed as well. In this lawsuit,
Steelman seeks an ownership share in Hair of the Dog and compensa-
tion for work that she alleges was performed in reliance on Hirsch’s
promises of additional compensation, in addition to or in lieu of dam-
ages under the Fair Labor Standards Act (FLSA) and the North Caro-
lina Wage and Hour Act.

   The district court granted summary judgment to the defendant on
the sole federal cause of action — the FLSA claim — and dismissed
the state law claims without prejudice after it declined to exercise
supplemental jurisdiction. We affirm, because the FLSA covers only
"employees" and cannot be stretched to reach the particular arrange-
ment at issue here. Although the plaintiff may well have a basis for
recovery in state law, the FLSA cannot be transformed into a blunt
instrument to resolve all manner of financial disputes.

                                   I.

   Plaintiff Tammy Steelman and defendant Michelle Hirsch met and
became romantically involved in the fall of 1999. The relationship
quickly became a serious one and Steelman moved in with Hirsch in
December of that year. The couple initially agreed to split rent, utili-
ties, and food costs. The next month, however, the couple revised
their arrangement when Steelman left her job at a local residential
cleaning company to work at Hair of the Dog, a dog-grooming busi-
ness that Hirsch had founded as a sole proprietorship in June of 1999.

  Steelman saw the job as a way to build on a committed domestic
partnership. "We discussed the fact that we planned on being
                           STEELMAN v. HIRSCH                             3
together," Steelman said in her deposition. "My working for her was
us working for our future." Steelman also believed she would be bet-
ter off financially, because her new position "wasn’t a job. It was
[Hirsch] and I committed to a business, and we did everything we
could to make it succeed." She added, "There was never any question
that we weren’t going to be together forever and that we weren’t
going to work side by side in that business." At the time Steelman
started work, she and Hirsch were the only people working at Hair of
the Dog.

   Steelman worked full-time at Hair of the Dog for the next four
years, performing tasks such as bathing and grooming dogs and order-
ing, receiving, and selling merchandise. After Hirsch instructed her in
dog-grooming technique, Steelman said, "[a]nything she did, I did,
and anything I did, she did. We worked side-by-side." Steelman said
that when the company hired additional workers, she acted as supervi-
sor and had the authority to hire and fire.

   The couple did not sign a compensation agreement, but according
to Steelman, they had conversations in which Hirsch communicated
that "[w]hat was mine was hers and what was hers was mine." They
also agreed that instead of splitting the cost of their lives together as
initially planned, they would pay their expenses from Hair of the
Dog’s revenue. The couple took the company’s successes and failures
into account when they made spending decisions, but throughout their
relationship, they used business proceeds to pay their rent and their
bills for electricity, water, cable service, and Internet access. The
funds also covered Steelman’s cell phone, auto insurance, and doc-
tor’s visits, as well as the cost of food, gas, and cigarettes. In addition,
the couple took trips to places including Charleston, Las Vegas, New
Orleans, Phoenix, California, Florida, and Georgia using company
funds. When Steelman needed a car in 2002, she purchased a Jeep
from Hirsch’s father for $1.

  Steelman said she was uncomfortable with the amount of the com-
pany’s proceeds spent to maintain the couple’s lifestyle. She said
Hirsch "spent all the money on extravagant gifts," and that the couple
was "continuously eating out." As she put it in her deposition, "We
were blowing every penny we made as fast as we could make it. Had
4                         STEELMAN v. HIRSCH
to have the best of everything. I didn’t believe in that. I believed we
should be saving money and saving for our future."

   Both Steelman and Hirsch were issued American Express cards
whose bills were paid from Hair of the Dog proceeds, and both used
the cards for personal expenses like gas and cigarettes. The couple
also had a joint checking account and ATM cards. Before making
large expenditures, however, Steelman would generally have to ask
Hirsch to transfer money from Hair of the Dog to the couple’s per-
sonal account, because the personal account usually contained little
cash and Steelman herself could not make withdrawals from the busi-
ness account. Steelman kept a separate savings account of her own,
to which she would make occasional deposits, but not withdrawals for
day-to-day expenses. She received health insurance through Hair of
the Dog for most of her time at the company, and received sporadic
paychecks to substantiate the company’s claim that she was on its
payroll for insurance eligibility purposes.

   Hirsch said in an affidavit that during the couple’s relationship, the
parties spent "substantially more" than the business earned. Hirsch
borrowed from her parents to pay costs such as start-up expenses and
taxes, and after this lawsuit was filed Hirsch said in an affidavit that
she owed more than $100,000 to her parents for these debts, most of
which she said were incurred while Steelman worked at the company.

   The parties bitterly dispute whether their private agreements
included guarantees of further compensation for Steelman. Steelman
alleges that on several occasions, beginning in early 2000, the couple
agreed that she would have a 26 percent stake in Hair of the Dog.
Hirsch said that she discussed making Steelman a partner in the busi-
ness, but had serious reservations and never promised her a stake. In
denying that she treated Steelman as a partner in the business, Hirsch
said that she considered Steelman an employee and operated the busi-
ness as a sole proprietorship.

   Steelman said that Hirsch promised other compensation as well.
She said Hirsch agreed to give her money to deposit in a savings
account, promised that if she left the business she would be taken care
of financially, and offered severance payments, either in lieu of or in
addition to the ownership stake. She said that when Hair of the Dog
                         STEELMAN v. HIRSCH                           5
stopped issuing sporadic salary checks, Hirsch told her the business
would institute "profit sharing." Finally, Steelman said the couple dis-
cussed paying her commissions, but that while she received one or
two such checks, they did not become commonplace. Steelman said
that she tried to get promises of an ownership stake and of severance
payments reduced to writing between 2000 and 2003, but that these
efforts were unsuccessful.

   Although Steelman said that the parties at one point exchanged
vows and considered themselves married, they drifted apart. They
went into couples counseling, and considered living together but not
working together and working together but not living together. During
her last six months at the business, Steelman said that Hirsch began
to accuse her of taking more from the business than she was giving.

   Their conflict came to a head in January of 2004. Hirsch asked
Steelman to return her American Express card. Steelman said she did
not know what prompted the action, but acknowledged that Hirsch’s
mother had been saying month after month that the couple was spend-
ing too much money. Steelman quit and moved out of the home the
couple shared. She and Hirsch agreed to continue couples counseling,
Steelman said, because "we still loved each other and were wanting
to try to work things out" and "being together 24/7 was the problem."

   Steelman said she asked for severance that month, but that Hirsch
told her she was not entitled to severance because she quit without
notice. The couple nevertheless remained friendly until late February
or early March, when Hirsch became romantically involved with
someone else. Steelman said she was "devastated," and felt unwel-
come for the first time in the home that the couple had shared. She
started a competing dog-grooming business, and filed this lawsuit.

   The district court granted summary judgment to the defendant on
the FLSA claims. The court wrote that the plaintiff could only recover
under the FLSA if she had been an employee. It held that the plain-
tiff’s testimony undercut any claim under the FLSA, because the
plaintiff claimed to be a partner in Hair of the Dog and partnership
would be inconsistent with employee status. The court declined to
exercise supplemental jurisdiction over the remaining claims, which
were all based in state law. It therefore dismissed without prejudice
6                        STEELMAN v. HIRSCH
the claim under the North Carolina Wage and Hour Act, as well as
the claims for fraud and breach of contract or, in the alternative,
recovery quantum meruit or unjust enrichment. Plaintiff Steelman
now appeals.

   We review the grant of summary judgment de novo, taking the
facts in the light most favorable to the plaintiff, and drawing all per-
missible inferences in the light most favorable to her. See, e.g., Wal-
ton v. Greenbrier Ford, Inc., 370 F.3d 446, 449 (4th Cir. 2004); A
Fisherman’s Best, Inc. v. Recreational Fishing Alliance, 310 F.3d
183, 190 (4th Cir. 2002).

                                  II.

   We must determine here whether federal law prohibited the long-
term couple in this case from arranging their finances as they did, and
permits the plaintiff to avoid or supplement the personal and profes-
sional bargain she made with the defendant on the grounds that the
FLSA required a different arrangement. The FLSA imposes minimum
wage, overtime, and record-keeping requirements, but the require-
ments apply only to "employees." See 29 U.S.C. § 206(a) (2000)
(minimum wage); id. § 207 (overtime); id. § 211(c) (record-keeping);
see also Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S.
290, 295 (1985).

   The plaintiff claimed a partnership stake in Hair of the Dog and
does not dispute that such an interest would preclude her being an
"employee" under the FLSA, but she notes that her FLSA count was
one of several claims made in the alternative. While some evidence
in the record supported her claim to an ownership stake, a court might
nevertheless find that she was not a part-owner. If a court so found,
the plaintiff argues, she should be permitted to recover back wages as
an employee under the FLSA.

   We agree that a party may make claims of ownership and
employee status in the alternative. But federal law does not divide the
world exclusively into owners and employees, and we reject the
plaintiff’s contentions because the relationship that she describes does
not make her an employee regardless of her ownership status under
state law.
                          STEELMAN v. HIRSCH                           7
                                   A.

   A plaintiff bears the burden of establishing that she is an employee
under the FLSA. Benshoff v. City of Virginia Beach, 180 F.3d 136,
140 (4th Cir. 1999). The Act itself provides little guidance on the
term’s meaning. It defines an employee as "any individual employed
by an employer," 29 U.S.C. § 203(e)(1) (2000), subject to enumerated
exceptions, but this is "completely circular and explains nothing,"
Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992) (dis-
cussing same language in 29 U.S.C. § 1002(6)). The FLSA does not
add much when it defines "employ" to include "to suffer or permit to
work." 29 U.S.C. § 203(g) (2000). Consequently, "there is in the Fair
Labor Standards Act no definition that solves problems as to the lim-
its of the employer-employee relationship under the Act." Rutherford
Food Corp. v. McComb, 331 U.S. 722, 728 (1947).

   The case law provides more direction. The Supreme Court has said
that the term "employee" is to be broadly construed, but "it does have
its limits," Tony & Susan Alamo Found., 471 U.S at 295, and those
limits must be defined in accordance with "economic reality," id. at
301 (quoting Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28,
33 (1961) (internal quotations omitted)). The cases make clear that
the "economic reality" standard calls for pragmatic construction of a
concept — employment — that may have seemed at once too com-
monplace and too nuanced to define. Thus, courts have been exhorted
to examine "the circumstances of the whole activity," rather than "iso-
lated factors," Rutherford, 331 U.S. at 730, or "technical concepts,"
Goldberg, 366 U.S. at 33 (internal quotations omitted), and they have
noted that in the absence of a statutory definition, it is permissible to
draw upon "common linguistic intuitions," Vanskike v. Peters, 974
F.2d 806, 807 (7th Cir. 1992). In short, "[W]e cannot assume that
Congress here was referring to work or employment other than as
those words are commonly used" when it enacted the language of the
FLSA. Tenn. Coal, Iron & R.R. Co. v. Muscoda Local No. 123, 321
U.S. 590, 598 (1944).

   Prior decisions make use of this contextual, common-sense
approach. The Supreme Court has applied the FLSA without regard
to deviations from traditional employment paradigms that are largely
technical. See, e.g., Goldberg, 366 U.S. at 32-33 (holding "formal dif-
8                        STEELMAN v. HIRSCH
ferences" between cooperative members and traditional employees to
be irrelevant); Tony & Susan Alamo Found., 471 U.S. at 301 (holding
workers who received in-kind benefits to be employees in part
because benefits were "wages in another form"); United States v.
Rosenwasser, 323 U.S. 360, 361-64 (1945) (holding workers to be
covered even if their employer chose to pay them by piece-rate rather
than hourly wage).

   However, when relationships have deviated from the traditional
understanding of employment in fundamental ways, the Supreme
Court has refused to shoehorn them into the Act. For example, the
Court has written that the FLSA would not apply to volunteers who
"without promise or expectation of compensation, but solely for
[their] personal purpose or pleasure, worked in activities carried on
by other persons either for their pleasure or profit." Walling v. Port-
land Terminal Co., 330 U.S. 148, 152 (1947). And it has written that
the FLSA does not cover independent contractors who "without any
express or implied compensation agreement, might work for their
own advantage on the premises of another."1 Id. We have joined other
circuits in using this approach to conclude that prisoners in an inmate
labor program should not be treated as employees under the FLSA,
because their work "differs substantially from the traditional employ-
ment paradigm covered by the Act" and is not the "arms’ length" bar-
    1
   The plaintiff makes reference to the independent-contractor cases
when she states the test for employee status is the degree to which the
worker depends upon a defendant — a primary consideration in the
independent-contractor context. See Sec’y of Labor v. Lauritzen, 835
F.2d 1529, 1538 (7th Cir. 1987). The plaintiff is undisputedly not an
independent contractor, however, and tests designed to ferret out such
relationships have little relevance. Wheeler v. Hurdman, 825 F.2d 257,
272 (10th Cir. 1987) (describing independent-contractor test as "useless
for drawing lines between people who are part of the same enterprise"
and declining to apply its factors to determine whether partners were
"employees" under FLSA); Serapion v. Martinez, 119 F.3d 982, 986 (1st
Cir. 1997) ("We do not, however, hitch our wagon to cases deciding
whether a particular individual is an employee as opposed to an indepen-
dent contractor. That distinction is between those who are part of an
employer’s business and those who are running their own businesses,
and the factors central to that inquiry are inapposite here.").
                          STEELMAN v. HIRSCH                           9
gain for labor "that occurs in a true employer-employee relationship."
Harker v. State Use Indus., 990 F.2d 131, 133 (4th Cir. 1993).

   The plaintiff does not quarrel with the Tenth Circuit’s application
of these principles to hold that general partners in a business are not
covered by the FLSA. See Wheeler v. Hurdman, 825 F.2d 257, 277
(10th Cir. 1987). The Tenth Circuit wrote that "[t]he word
‘employee,’ however broadly defined, is still ‘employee,’ and circum-
scribed by meanings reasonably related to that word." Id. at 276. It
concluded, pertinently for this case, that attributes of partnership such
as exposure to risk, managerial control, and the ability to share in
profits, id. at 274, "introduce complexities and economic realities
which are not consonant with employee status," id. at 275; see also
Clackamas Gastroenterology Assocs. v. Wells, 538 U.S. 440, 444,
449-51 (2003) (declining to hold that shareholders and directors of
professional corporation must be employees under Americans with
Disabilities Act definition of "individual employed by an employer").

                                   B.

   Taking the evidence in this case in the light most favorable to her,
the plaintiff cannot be adjudged an "employee" for purposes of the
FLSA under these precedents, or under any analysis based in "eco-
nomic reality." The intended lifetime partnership she described was
not "the bargained-for exchange of labor for mutual economic gain
that occurs in a true employer-employee relationship." Harker, 990
F.2d at 133 (internal quotations omitted). According to the plaintiff,
the couple saw their work together as a way to improve an economic
future that they intended to share in perpetuity, rather than as a trans-
fer of one individual’s assets to another in exchange for labor. The
plaintiff did not obtain a bargained-for portion of her supposed
employer’s assets — she took from those assets for her own purposes
with a discretion that is fundamentally alien to employer-employee
relationships.

   To be sure, the plaintiff would consult with the defendant prior to
significant expenditures, and she did not withdraw funds directly from
the company’s coffers. But her financial control was substantial even
if it was indirect: She funded her day-to-day expenditures using an
American Express card whose bills were paid by the business and by
10                        STEELMAN v. HIRSCH
withdrawals from a joint checking account containing funds trans-
ferred from Hair of the Dog. Far from alleging that she had the benefit
of only a meager share of company resources as a result of her indi-
rect control, the plaintiff said she would have preferred that the couple
spent less of the business’ money, took fewer trips, and ate out at res-
taurants less regularly.

   Such extensive access to company funds is not the kind of privilege
that employees enjoy with respect to their employers’ revenue.
Indeed, the plaintiff’s ability to draw compensation from the company
exceeded the financial control typical in the partnerships that the
plaintiff does not dispute fall outside the FLSA. When the plaintiff
lived comfortably and exclusively off the proceeds of the business
and exerted authority in disposing of its funds, we find it hard to see
the bargain exchanging labor for compensation that marks employ-
ment arrangements.

   The relationship between Hirsch and Steelman was significantly
entrepreneurial. Plaintiff and defendant shared the risks and rewards
of their joint venture in a fashion more characteristic of a partnership
than an employer-employee relationship. They adjusted their expendi-
tures to the company’s successes and setbacks. Each would on occa-
sion call the defendant’s mother, who handled the company’s
accounting, to ask whether the couple could afford a desired purchase,
given the company’s performance. "I remember one time us asking
[about] something and she said, You just can’t afford it," the plaintiff
said. "And I recall one time asking to go on a vacation and she said,
You all can afford that." We do not hold that compensation linked to
company performance is inherently incompatible with an employee
relationship, but we agree with the Tenth Circuit that "real opportu-
nity to share in the profits of the business" is a consideration that
weighs against such status. Wheeler, 825 F.2d at 275.

  The rest of the plaintiff’s account is consistent with this conclusion.
The plaintiff testified that she performed the same duties as the defen-
dant, from dog grooming to customer relations, and that she had
supervisory authority, including hiring and firing, over other employ-
ees as the business grew and took on new personnel. In addition,
while we do not determine the effect under North Carolina law of the
defendant’s alleged promises to the plaintiff of a 26 percent owner-
                          STEELMAN v. HIRSCH                          11
ship stake in the business, the promises do not themselves bespeak a
traditional employment relationship, to say the least.

   In sum, the parties’ financial and work arrangements cannot be cat-
egorized as mere "formal differences" from a classic framework of
employment, Goldberg, 366 U.S. at 32, but instead render the parties’
relationship as distinct from an employer-employee relationship as the
independent contractor, volunteer, and trainee relationships that are
already regarded as outside the FLSA. See Walling, 330 U.S. at 152-
53. We find the parties’ business venture falls outside the FLSA
because it "differs substantially from the traditional employment para-
digm" and goes beyond the "bargained-for exchange of labor for
mutual economic gain that occurs in a true employer-employee rela-
tionship." Harker, 990 F.2d at 133 (internal quotations omitted).

                                   C.

   The Supreme Court has written that the term "employee" should be
defined in light of the purposes of the FLSA, and an analysis of the
Act’s purposes bolsters our conclusion. The FLSA’s scope must be
determined by "recognizing that we are dealing with human beings
and with a statute that is intended to secure to them the fruits of their
toil and exertion." Muscoda, 321 U.S. at 592. In Rutherford, 331 U.S.
at 723-24, the Court instructed us to treat as "persuasive" under the
FLSA its related precedent in United States v. Silk, which defined
"employee" status "in the light of the mischief to be corrected and the
end to be attained" with "the primary consideration [being] whether
effectuation of the declared policy and purposes of the Act compre-
hend securing to the individual the rights guaranteed and protection
afforded by the Act," 331 U.S. 704, 713 (1947) (quoting National
Labor Relations Board v. Hearst Publ’ns, Inc., 322 U.S. 111, 124,
131-32 (1944) (internal quotations omitted)).

   As a result, the FLSA applies to workers regardless of their protes-
tations that they are not employees because "the purposes of the Act
require that it be applied even to those who would decline its protec-
tions." Tony & Susan Alamo Found., 471 U.S. at 302. Otherwise,
"employers might be able to use superior bargaining power to coerce
employees to make such assertions, or to waive their protections
under the Act." Id. In contrast, the FLSA does not apply to prospec-
12                        STEELMAN v. HIRSCH
tive railroad workers during on-the-job training, because coverage
would not be necessary to prevent evasion of the Act when the work-
ers in question benefitted from their training and the employer
received no immediate advantage. Walling, 330 U.S. at 151-53.

   Interpreting the FLSA in light of its purposes leads us to a similar
conclusion with respect to the parties’ relationship. We need not look
hard to find Congress’ purpose, as the Act’s enacted findings state
that it seeks to remedy "labor conditions detrimental to the mainte-
nance of the minimum standard of living necessary for health, effi-
ciency, and general well-being of workers." 29 U.S.C. § 202(a)
(2000). It does so directly by imposing minimum wage and overtime
requirements on employers, as well as indirectly, by protecting busi-
nesses from the "unfair method of competition" that arises when com-
peting enterprises save costs by providing substandard working
conditions. Id. Harker demonstrates how these objectives can illumi-
nate the scope of the Act in specific cases. We held that a prison labor
program was not subject to the FLSA in part because coverage would
not serve the Act’s purposes: the Department of Corrections provided
for inmates’ material needs already and another law prevented prison
goods from being used in a manner that would threaten fair competi-
tion. Harker, 990 F.2d at 133-34.

   Similarly, the FLSA’s objectives would not be advanced by federal
interposition in the relationship in this case. Retroactively substituting
the uniform federal standard tailored to the traditional workplace for
the fluid and informal financial arrangement of the couple here would
bear no relation to the purposes of the Act. Such an extension would
not advance living conditions, given that the parties drew freely from
the company’s resources and lived well off them, but simply failed to
conform their dealings to the FLSA framework. Nor would such an
extension prevent the unfair competition that arises when businesses
cut their costs by paying exploitatively low wages, as the degree of
financial control the plaintiff possessed precluded such exploitation.
To the extent that the parties’ sharing of risk and reward created
incentives for hard work and good management, this advantage
amounts to fair competition, akin to the partnerships and other profit-
sharing arrangements that the Act evinces no intent to outlaw.
                           STEELMAN v. HIRSCH                            13
                                    III.

   Our holding is limited, as befits an examination of an unorthodox
financial relationship in an area not governed by bright-line rules. We
certainly do not say that one member of a romantic couple can never
be an employee of another.2 But when long-term partners perform
many of the same duties in a small business and live off its proceeds,
with each free to incur substantial personal expenses paid by the busi-
ness, we do not confront the employer-employee relationship that the
FLSA contemplates.

   This does not leave the plaintiff without recourse. She may well
have an ownership interest in Hair of the Dog, an action for fraud or
breach of contract, or a basis for recovery under a theory of quantum
meruit or unjust enrichment, and we note that the plaintiff has brought
all these claims. State law has provided mechanisms for dealing with
the dissolution of domestic and business relationships for centuries,
and the North Carolina Wage and Hour Act may supplement those
remedies. But broad as the FLSA’s coverage is, the statute was not
meant to be an omnibus financial relations act, imposing a one-size-
fits-all federal solution upon all sorts of human relationships and
available as a weapon upon the dissolution of all domestic partner-
ships and other intimate arrangements involving shared funds and
shared labor. "Such an extension on our part would be no small excur-
sion into the arena of public policy," Harker, 990 F.2d at 136, and
because we see no evidence that Congress intended the FLSA to so
restructure all manner of personal and financial dealings, we decline
the plaintiff’s invitation to push the Act to this new frontier. The judg-
ment of the district court is therefore

                                                              AFFIRMED.

  2
    We therefore agree with our friend in concurrence that the inquiry
here is not into "interference with or interpretation of the parties’ domes-
tic relationship." We simply hold that in light of all the circumstances,
the parties’ professional and financial arrangements cannot be described
as the employer-employee relationship contemplated by the FLSA.
14                       STEELMAN v. HIRSCH
GREGORY, Circuit Judge, concurring in the judgment:

   I agree that this Court should affirm the judgment below because
Tammy Steelman has not proven that she is an employee for purposes
of the Fair Labor Standards Act ("FLSA"). I am not however of the
view that the inquiry here concerns interference with or interpretation
of the parties’ domestic relationship.

   Simply stated, Steelman’s FLSA claim fails because there is no
evidence that she "work[ed] in contemplation of compensation"—
whether in the form of wages or benefits—for her labor. Tony &
Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 306 (1985).
Rather, as the facts recounted by the majority show, Steelman worked
to build a business with Michelle Hirsch, without regard to any pre-
cise compensation for the precise hours she labored at Hair of the
Dog. She worked for her and Hirsch’s shared advantage—"for their
future," as Steelman testified. Cf. Walling v. Portland Terminal Co.,
330 U.S. 148, 152 (1947) (denying that such scenario constitutes
employment). Moreover, she described a financial arrangement that
became the best evidence that she and Hirsch had not made the
"arms’ length," "bargained-for exchange of labor for mutual eco-
nomic gain" that typically occurs in employment relationships.
Harker v. State Use Indus., 990 F.2d 131, 133 (4th Cir. 1993)
(emphasis added). For this reason, I concur in the judgment.